POPOVICH, Judge,
dissenting:
To the extent that the Majority’s ruling could be interpreted as precluding an aggrieved party/tenant from suing *552for “possession” of property relinquished because of “harassment” or “duress” on the part of a landlord, and, thus, effectively foreclosing his/her ability to sue for “damages” as a result thereof, I dissent.
Just as in a debtor/creditor relationship the fact that the amount owed is paid under protest does not foreclose a suit for the recoupment of the amount paid and any damages arising therefrom, likewise a tenant should not be hindered from seeking compensation in the form of damages resulting from loss of possession of property proven to be unlawfully accomplished by a landlord.